DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           DEMETRIUS CAREY,
                               Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-2931

                             [November 9, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 06-1080CF10A.

   Demetrius Carey, Punta Gorda, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and LEVINE, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.